Detailed Action
This is the final office action for US application number 16/603,018. Claims are evaluated as filed on January 24, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed January 24, 2022 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Engstrand and Engstrand and Orbay teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that circumferential edge and edge region are used as synonyms throughout the specification and Fig. 1 shows that the circumferential edge has a larger height in the region of the handle element (Remarks p. 8), Examiner notes that this argument is persuasive as ¶71 discloses that edge 4 forms a circumferential, closed rim and ¶75 discloses that at the point of the edge 4 where the holding element 3 protrudes, the thickness/height of the edge 4 is increased as compared to the rest of the edge region.
With regards to Applicant’s argument that Engstrand’s retention eyelets only protrude outwards in a direction of extension of the primary body and serve for joining .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
As to claim 8, the specification appears to lack proper antecedent basis for a center line marking extending in a straight line from the rear side to the front side. That is, such has not been described in the specification, shown in the drawings, or originally claimed. Instead, centerline marking 13 is shown to be arcuate in Figs. 1 and 2. Thus, the specification fails provide proper antecedent basis for a center line marking extending in a straight line from the rear side to the front side. Examiner suggests cancelling claim 8.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the center line marking  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 10 is/are objected to because of the following informalities:
Claim 10 line 10 should read “the cranial bone portion or cranial bone portions”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: carrying structure in claim 1 line 8, holding element in claim 1 line 9, cranial-bone fastening device in claim 10 line 2, and counter portion in claim 10 line 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 8 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 8, a center line marking extending in a straight line from the rear side to the front side appears to be new matter. That is, such has not been described in the specification, shown in the drawings, or originally claimed. Instead, centerline marking 13 is shown to be arcuate in Figs. 1 and 2. Thus, a center line marking extending in a straight line from the rear side to the front side constitutes new matter. Examiner suggests cancelling claim 8.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-8 and 10-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 is/are unclear with regards to “device for cranial bone portions for relative positioning of the cranial bone portions to each other and for obtaining a predefined overall shape and overall contour to achieve a target cranial shape, with a primary body designed to” in lines 1-3 and how the cranial bone portions are for relative positioning of the cranial bone portions. Examiner is interpreting this as referring to, and suggests amending as, “device relative to each other and for obtaining a predefined overall shape and overall contour to achieve a target cranial shape,”.
Claim(s) 1 recites/recite the limitation “the skull shape” in line 8.  There is insufficient antecedent basis for this limitation. Examiner is interpreting this as referring to, and suggests amending as, “account variations of [[the]] skull shape”.
Claim(s) 17 is/are unclear with regards to “a radial direction” in line 3 and if this is in addition to or in reference to the “a radial direction” of newly amended claim 1 lines 9-10. Examiner is interpreting this broadly and suggests amending to clarify.
Claim(s) 2-8, 10-16, and 18-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engstrand et al. (US 2014/0228969, hereinafter “Engstrand”).
The claimed phrase “created based on” is being treated as a product by process limitation; that is the product reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 

As to claims 1-8 and 11-20, Engstrand discloses a positioning device (Figs. 1-10) capable of use for positioning of cranial bone portions relative to each other (Figs. 4 and 10) and capable of use for obtaining a predefined overall shape and overall contour to achieve a target cranial shape (Figs. 4 and 10), the positioning device comprising: a primary body (Figs. 1-10) designed to support the cranial bone portions (Figs. 4 and 10), wherein the primary body is created based on representatively individual patient claim 2, Engstrand discloses that the primary body has a circumferential edge that limits the carrying structure (edge of device as shown in Fig. 4, edge of rim 230, Fig. 8, ¶s 58 and 59) and wherein the circumferential edge is formed as a rim (Fig. 8, ¶s 58 and 59) completely enclosing the primary body in a circumferential direction of the primary body (¶85). As to claim 3, Engstrand discloses that the carrying structure has a net-like or lattice-like shape (Fig. 8). As to claim 4, Engstrand discloses that the positioning device has a rear side and a front side (Fig. 4), the holding element being arranged on the front side of the positioning device (Fig. 4). As to claim 5, Engstrand discloses that the positioning device has a rear side and a front side (Fig. 4), the positioning device comprising an inclination on the rear side (Figs. 4 and 8) such that the primary body has a shape of a spherical wedge (Figs. 4 and 8, ¶80). As to claim 6, Engstrand discloses that the primary body is formed as a convex shell (¶s 27 and 80). As to claim 7, Engstrand discloses that the carrying structure has a plurality of recesses or through-holes (spaces between wire struts 232) which are spatially separated from each other by webs claim 8, Engstrand discloses that the positioning device has a rear side and a front side (Fig. 4), the positioning device comprising a center line marking (250, Fig. 8, ¶59) extending in a straight line from the rear side to the front side (Figs. 4 and 8 show that portions of 250 are form a straightline, Figs. 4 and 8, ¶82 discloses a zigzag arrangement, i.e. and arrangement with straightline segments). As to claim 11, Engstrand discloses that the primary body has an anti-slip coating (¶s 3 and 30). As to claim 12, Engstrand discloses that the circumferential edge has an approximately constant thickness and/or constant height over a circumference (in as much as Applicant’s, Fig. 8, ¶74). As to claim 13, Engstrand discloses that a circumferential portion (230) has an elevation and/or thickening in a height direction of the circumferential edge in an area of the holding element (Figs. 1 and 4). As to claim 14, Engstrand discloses that the inclination on the rear side forms an angle of 30[Symbol font/0xB0] to 60[Symbol font/0xB0] (in as much as Applicant’s, Figs. 4 and 8) such that the primary body has a shape of a spherical wedge (Figs. 4 and 8, ¶80). As to claim 15, Engstrand discloses that the webs have a polygon shape (Fig. 8). As to claim 16, Engstrand discloses that the webs have a constant and/or uniform thickness (Fig. 8). As to claim 17, Engstrand discloses that the webs have a quadrangular cross-section (Figs. 5 and 8, ¶s 29, 55, 59, and 68, e.g. the circumferential-most webs) with two main limiting surfaces running towards each other extending predominantly in a radial direction (Figs. 4 and 8). As to claim 18, Engstrand discloses that the two main limiting surfaces approach each other from the inside to the outside forming an angle between 20° and 45° (in as much as Applicant’s, Figs. 4 and 8). As to claims 19 and 20, Engstrand discloses that the circumferential edge has a height that is between 2 and 4 times as large as the thickness or width of . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engstrand
As to claim 14, Engstrand discloses the invention of claim 5 as well as the primary body has a shape of a spherical wedge (Figs. 4 and 8, ¶80).
Engstrand does not specifically state that the inclination on the rear side forms an angle of 30[Symbol font/0xB0] to 60[Symbol font/0xB0] as appears to be shown in Figs. 4 and 8.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Engstrand to have the inclination on the rear side forms an angle of 30[Symbol font/0xB0] to 60[Symbol font/0xB0] since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 

As to claim 18, Engstrand discloses the invention of claim 17 but does not specifically state that the two main limiting surfaces approach each other from the inside to the outside forming an angle between 20° and 45° as appears to be shown in as much as Applicant’s in Figs. 4 and 8.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Engstrand to have the two main limiting surfaces approach each other from the inside to the outside forming an angle between 20° and 45° since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the device of Engstrand would not operate differently with the claimed two main limiting surfaces approaching each other from the inside to the outside forming an angle .

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engstrand in view of Roman et al. (US 2003/0125743, hereinafter “Roman”).
As to claim 10, Engstrand discloses the invention of claim 1 as well as a system (Figs. 4 and 8, ¶35) and a cranial-bone fastening device (Figs. 4 and 10, ¶35) capable of use for temporary fastening of a cranial bone portion to the primary body of the positioning device in order to orientate the cranial bone portions relative to each other (Figs. 4 and 10, ¶35); wherein said cranial-bone fastening device is sutures, plates, screws, clamps and/or any of a variety of other fasteners or fixation devices (¶35).
Engstrand is silent to the structure of the clamps, i.e. said cranial-bone fastening device is a pin-shaped fixing element portion and a counter portion, wherein the pin-shaped fixing element portion is designed to contact the cranial bone portion or several cranial bone portions on one side while interacting with the counter portion arranged on another side of the cranial bone portion or cranial bone portions to fasten the cranial portion or the cranial bone portions on the primary body of the positioning device.
Roman teaches a system (Figs. 1-13) comprising a positioning device (18) and a cranial-bone fastening device (Figs. 1-11) capable of use for temporary fastening of a cranial bone portion to a primary body of a positioning device in order to orientate the 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify/specify that the clamps of the cranial-bone fastening device as disclosed by Engstrand with the clamp as taught by Roman in order to attach the primary body to the patient's cranial bone about the perimeter of a defect, i.e.to the surrounding cranial bone (Engstrand ¶35).

Claim(s) 1-8 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engstrand et al. (US 2014/0228969, hereinafter “Engstrand”) in view of Orbay et al. (US 2013/0245699, hereinafter “Orbay”).
The claimed phrase “created based on” is being treated as a product by process limitation; that is the product reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be 

As to claims 1-8 and 11-20, Engstrand, in an alternate interpretation, discloses a positioning device (Figs. 1-10) capable of use for positioning of cranial bone portions relative to each other (Figs. 4 and 10) and capable of use for obtaining a predefined overall shape and overall contour to achieve a target cranial shape (Figs. 4 and 10), the positioning device comprising: a primary body (Figs. 1-10) designed to support the cranial bone portions (Figs. 4 and 10), wherein the primary body is created based on representatively individual patient data specific capable of use for a patient to be treated and supplemented by modified anatomical data (Figs. 4 and 10), which is obtained by adjusting statistically detected, undeformed skull shapes to deformed parts of a skull, taking into account variations of a skull shape (Figs. 4 and 10), wherein the primary body comprises a carrying structure (232s, 240s) with an intersecting line-structure (Figs. 6-9), and a holding element (440, Fig. 4, 140, 40 as shown in Figs. 4 and 10) protruding outwards from the primary body in order to at least one of hold, fasten, or clamp the positioning device (Figs. 4 and 10, ¶35). As to claim 2, Engstrand discloses that the primary body has a circumferential edge that limits the carrying structure (edge of device as shown in Fig. 4, edge of rim 230, Fig. 8, ¶s 58 and 59) and wherein the circumferential edge is formed as a rim (Fig. 8, ¶s 58 and 59) completely enclosing the primary body in a circumferential direction of the primary body (¶85). As to claim 3, Engstrand discloses that the carrying structure has a net-like or lattice-like shape (Fig. 8). As to claim 4, Engstrand discloses that the positioning device has a rear side and a claim 5, Engstrand discloses that the positioning device has a rear side and a front side (Fig. 4), the positioning device comprising an inclination on the rear side (Figs. 4 and 8) such that the primary body has a shape of a spherical wedge (Figs. 4 and 8, ¶80). As to claim 6, Engstrand discloses that the primary body is formed as a convex shell (¶s 27 and 80). As to claim 7, Engstrand discloses that the carrying structure has a plurality of recesses or through-holes (spaces between wire struts 232) which are spatially separated from each other by webs (formed by wire struts 232). As to claim 8, Engstrand discloses that the positioning device has a rear side and a front side (Fig. 4), the positioning device comprising a center line marking (250, Fig. 8, ¶59) extending in a straight line from the rear side to the front side (Figs. 4 and 8 show that portions of 250 are form a straightline, Figs. 4 and 8, ¶82 discloses a zigzag arrangement, i.e. and arrangement with straightline segments). As to claim 11, Engstrand discloses that the primary body has an anti-slip coating (¶s 3 and 30). As to claim 12, Engstrand discloses that the circumferential edge has an approximately constant thickness and/or constant height over a circumference (in as much as Applicant’s, Fig. 8, ¶74). As to claim 13, Engstrand discloses that a circumferential portion (230) has an elevation and/or thickening in a height direction of the circumferential edge in an area of the holding element (Figs. 1 and 4). As to claim 14, Engstrand discloses that the inclination on the rear side forms an angle of 30[Symbol font/0xB0] to 60[Symbol font/0xB0] (in as much as Applicant’s, Figs. 4 and 8) such that the primary body has a shape of a spherical wedge (Figs. 4 and 8, ¶80). As to claim 15, Engstrand discloses that the webs have a polygon shape (Fig. 8). As to claim 16, Engstrand discloses that the webs have claim 17, Engstrand discloses that the webs have a quadrangular cross-section (Figs. 5 and 8, ¶s 29, 55, 59, and 68, e.g. the circumferential-most webs) with two main limiting surfaces running towards each other extending predominantly in a radial direction (Figs. 4 and 8). As to claim 18, Engstrand discloses that the two main limiting surfaces approach each other from the inside to the outside forming an angle between 20° and 45° (in as much as Applicant’s, Figs. 4 and 8). As to claims 19 and 20, Engstrand discloses that the circumferential edge has a height that is between 2 and 4 times as large as the thickness or width of the webs (¶29 discloses that the wires can be circular, oval, or rectangular, ¶74 discloses that the rim can be up to 1.6 mm and the wires up to 0.6 mm; thus, such the rim can be at least 2 times as large). 
Engstrand is silent to the holding element protrudes outwards from the primary body in a radial direction of the primary body. As to claim 4, Engstrand is silent to the holding element being arranged on the front side of the positioning device.
Orbay teaches a similar device (600, Figs. 19A-19E) capable of use for positioning of bone portions relative to each other (Figs. 19A-19E, ¶67), the device comprising: a primary body (200, 601, portion of 600 comprising 602 and 608, Figs. 19A-19E) designed to support the bone portions (Fig. 19E), wherein the primary body comprises a carrying structure (200, 601, portion of 600 comprising 602 and 608, Figs. 19A-19E), and a holding element (603, 602, 605) protruding outwards from the primary body in a radial direction of the primary body (Fig. 19B shows 603 protruding radially) in order to at least one of hold, fasten, or clamp the positioning device (Figs. 19C-19E, ¶67).


As to claim 13, the combination of Engstrand and Orbay discloses the invention of claim 2 as well as the circumferential edge has an elevation and/or thickening of the circumferential edge in an area of the holding element (Figs. 1 and 4).
The combination of Engstrand and Orbay does not specifically state that the circumferential edge has an elevation and/or thickening in a height direction of the circumferential edge in an area of the holding element as appears to be shown in Figs. 1 and 4.
It would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to construct the circumferential edge of the combination of Engstrand and Orbay with an elevation and/or thickening in a height direction of the circumferential edge in an area of the holding element, since 

As to claim 14, the combination of Engstrand and Orbay discloses the invention of claim 5 as well as the primary body has a shape of a spherical wedge (Figs. 4 and 8, ¶80).
The combination of Engstrand and Orbay does not specifically state that the inclination on the rear side forms an angle of 30[Symbol font/0xB0] to 60[Symbol font/0xB0] as appears to be shown in Figs. 4 and 8.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of the combination of Engstrand and Orbay to have the inclination on the rear side forms an angle of 30[Symbol font/0xB0] to 60[Symbol font/0xB0] since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the device of the combination of Engstrand and Orbay would not operate differently with the claimed inclination on the rear side forming an angle of 30[Symbol font/0xB0] to 60[Symbol font/0xB0] and since such appears to be shown in order to form the 

As to claim 18, the combination of Engstrand and Orbay discloses the invention of claim 17 but does not specifically state that the two main limiting surfaces approach each other from the inside to the outside forming an angle between 20° and 45° as appears to be shown in as much as Applicant’s in Figs. 4 and 8.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of the combination of Engstrand and Orbay to have the two main limiting surfaces approach each other from the inside to the outside forming an angle between 20° and 45° since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the device of the combination of Engstrand and Orbay would not operate differently with the claimed two main limiting surfaces approaching each other from the inside to the outside forming an angle between 20° and 45° and since such appears to be shown in order to form the shape of the skull would function appropriately with the claimed values. Further, Applicant places no criticality on the .

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engstrand and Orbay in view of Roman et al. (US 2003/0125743, hereinafter “Roman”).
As to claim 10, the combination of Engstrand and Orbay discloses the invention of claim 1 as well as a system (Figs. 4 and 8, ¶35) and a cranial-bone fastening device (Figs. 4 and 10, ¶35) capable of use for temporary fastening of a cranial bone portion to the primary body of the positioning device in order to orientate the cranial bone portions relative to each other (Figs. 4 and 10, ¶35); wherein said cranial-bone fastening device is sutures, plates, screws, clamps and/or any of a variety of other fasteners or fixation devices (¶35).
The combination of Engstrand and Orbay is silent to the structure of the clamps, i.e. said cranial-bone fastening device is a pin-shaped fixing element portion and a counter portion, wherein the pin-shaped fixing element portion is designed to contact the cranial bone portion or several cranial bone portions on one side while interacting with the counter portion arranged on another side of the cranial bone portion or cranial bone portions to fasten the cranial portion or the cranial bone portions on the primary body of the positioning device.
Roman teaches a system (Figs. 1-13) comprising a positioning device (18) and a cranial-bone fastening device (Figs. 1-11) capable of use for temporary fastening of a cranial bone portion to a primary body of a positioning device in order to orientate the 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify/specify that the clamps of the cranial-bone fastening device as disclosed by the combination of Engstrand and Orbay with the clamp as taught by Roman in order to attach the primary body to the patient's cranial bone about the perimeter of a defect, i.e.to the surrounding cranial bone (Engstrand ¶35).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Monday through Thursday, 6:30am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775